DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 14 and 21 (Currently Amended)
Claims 2-10, 13 and 15-19 (Original)
Claims 11, 12 and 20 (Canceled)

Response to Arguments
Applicant’s amendments and arguments, filed on 12/28/2020, have been fully considered but it is not in condition for allowance because the combination of the prior art(s) still reads on the claim recitation in argument except the amended claim recitation “(protruding...) over an entire length of the sidewall from the bottom portion to a top of the sidewall” that appears to be just a design choice of shape with no patentable significance as explained below. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 the combination of Flowerdew, Flowerdew and Zhang discloses the claims in argument.
Regarding the applicant’s arguments the prior art(s) does/do not teach
“a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body over an entire length of the sidewall from the bottom portion to a top of the sidewall”, or “(a unitary body having) an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the unitary body over an entire length of the sidewall from the bottom portion to a top of the sidewall”, or “a bowl-shaped body having an inverted frusto-conical shape including a bottom portion and a sidewall extending upwardly from the bottom portion at a periphery of the bottom portion to a height of at least 25 millimeters”, the examiner respectfully disagrees because
Flowerdew (U.S. 7211986) teaches an inductive or wireless charger 302, Fig. 5 or 6; col. 8, lines 10-11, with a bowl-shaped body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; per col. 7, lines 37-38, 41-47, variety of housing shape, e.g., bowl shape having an inverted frusto-conical shape of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; the sidewall having a cross section of 302, Fig. 6 with an arched-shape of 302 body, Fig. 6, with the two top ends clearly protruding to the inner side of 302 facing 304, per Fig. 6.

Myoung (KR 20090098239A) teaches in Fig. 1, a portable wireless charging station 100; a unitary body 10 including a bottom portion 11a and a sidewall 11b extending upwardly from the bottom portion 11a at a periphery of the bottom portion 11a to a height of 11b
Zhang (U.S. 2013/0157488) teaches a sidewall height of at least 25 millimeters - height of 140 or 138, Fig. 2 that holds 12, Fig. 2 is at least 2.5cm, as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met.
Regarding the applicant’s arguments the prior art(s) does/do not teach “the sidewall height of at least 25 millimeters” and “the sidewall height in the range of 25-45 millimeters”, the examiner respectfully disagrees because 
Zhang (U.S. 2013/0157488) teaches a sidewall height of at least 25 millimeters and the sidewall height in the range of 25-45 millimeters, height of 140 or 138, Fig. 2 that holds 12, Fig. 2 is at least 2.5 cm, as shown; 12 is a cell phone [0014]; then the physically actual size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2; the at least 25 millimeter height and the height in the range of 25 to 45
proportional dimensions of the charger and the cell phone [0004] with the dimension of the cell phone 12 is almost closed to the actual size of the cell phone.
Flowerdew does not clearly teach (an arched-shape protruding to an inner side of the unitary or the bowl shape body) over an entire length of the sidewall from the bottom portion to a top of the sidewall. However, it is just a design choice of shape with no patentable significance
	In conclusion, the recitation “bowl shape, inverted frusto-conical shape, an arched-shape protruding to an inner side of the unitary or the bowl shape body over an entire length of the sidewall from the bottom portion to a top of the sidewall, the sidewall height of at least 25 millimeters and the sidewall height in the range of 25-45 millimeters” of the claims in argument appear to be just a design choice of size and shape with no patentable significance. Thus, because the prior art teaches all structural elements as recited, the prior art meets the claim. 
Per MPEP 2144.04, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.
I. AESTHETIC DESIGN CHANGES

1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product ( french fries).
IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
B. Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Therefore, the 103 rejection of claims 1-10, 13-19 and 21 is maintained.  

THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A), in view of Flowerdew (U.S. 7211986).
Regarding claim 1, Myoung teaches in Fig. 1, a wireless charging station (100, abstract, line 1) comprising: 
a unitary body (10) including a bottom portion (11a) and a sidewall (11b) extending upwardly from the bottom portion (11a); and 
a wireless power transmitter (abstract, lines 4-6, 12-14) disposed within the bottom portion (11a) and connected to a power supply (abstract, lines 12-13); 
wherein the wireless power transmitter (abstract, lines 4-6, 12-14) is configured to transmit a wireless power transfer field upwardly (abstract, lines 3-4, 13) from the bottom portion (11a).
Myoung does not teach a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body over an entire length of the sidewall from the bottom portion to a top of the sidewall. 

Flowerdew does not clearly teach (protruding …) over an entire length of the sidewall from the bottom portion to a top of the sidewall. However, it is just a design choice of shape with no patentable significance.
The recitation “bowl shape, inverted frusto-conical shape, an arched-shape protruding to an inner side of the unitary or the bowl shape body over an entire length of the sidewall from the bottom portion to a top of the sidewall” and “the sidewall height of a design choice of size and shape with no patentable significance. Thus, because the prior art teaches all structural elements as recited, the prior art meets the claim. That are applicable to claims 1, 7-8, 14, 18 and 21
Per MPEP 2144.04, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.
I. AESTHETIC DESIGN CHANGES
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App.
1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture  particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product ( french fries).
IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
B. Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Note: Per Flowerdew’s Fig. 6, an arched-shape of 302, with the two top ends protruding to an inner side of 302 receiving 304, of the bowl-shaped body 302. See the attached Fig. 6 for “protruding to an inner side”, as shown below.


    PNG
    media_image1.png
    696
    1669
    media_image1.png
    Greyscale

protruding to an inner side

    PNG
    media_image2.png
    413
    705
    media_image2.png
    Greyscale

Regarding claim 4, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew. Myoung teaches a power supply (abstract, lines 12-13). Myoung does not explicitly teach a power cord extending outwardly from the bowl-shaped body. 
Flowerdew teaches a power cord (power cord coupled to 1, Fig. 1; col. 8, lines 29-31; Flowerdew) extending outwardly from the bowl-shaped body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power cord of Flowerdew’s wireless charging into Myoung’s wireless charging, in order to access the external power source. 

Regarding claim 9, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew, wherein the bottom portion (11a) includes a substantially flat lower surface (flat lower surface beneath top flat surface of 11a).

Regarding claim 13, Myoung teaches the wireless charging station according to claim 1, in view of Flowerdew, wherein the wireless power transmitter (abstract, lines 4-6, 12-14)  includes a planar coil (abstract, lines 4-6, 12-14) (312, 314, Fig. 7; Flowerdew).
Regarding claim 14, Myoung teaches in Fig. 1, a portable wireless charging station (100, abstract, line 1) comprising:
a unitary body (10) including a bottom portion (11a) and a sidewall (11b) extending upwardly from the bottom portion (11a); 
a wireless power transmitter (abstract, lines 4-6, 12-14) disposed within the bottom portion (11a) and connected to a power supply (abstract, lines 12-13); and
wherein the wireless power transmitter (abstract, lines 4-6, 12-14) is configured to transmit a wireless charging field upwardly (abstract, lines 3-4, 13) from the bottom portion (11a).
Myoung does not teach (a unitary body having) an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the unitary body over an entire length of the sidewall from the bottom portion to a top of the sidewall. 
Flowerdew teaches an inductive or wireless charger (302, Fig. 5 or 6; col. 8, lines 10-11) with a unitary body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape, e.g., bowl shape) having an inverted frusto-conical shape (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47, variety of housing shape); the sidewall having a cross section (cross section of 302, Fig. 6) with an arched-shape (arched shape of 302 body, Fig. 6, with the two top ends protruding to the inner side facing 304, Fig. 6) protruding to an inner side (inner side of 302 to receive 304, Fig. 6. See the above Note for the attached Fig. 6) of the unitary body (body of 302 to receive 304, Fig. 6 or 357 bowl shape of 302, Fig. 5; col. 7, lines 37-38, 41-47). It would have been obvious to one 
Flowerdew does not clearly teach (protruding …) over an entire length of the sidewall from the bottom portion to a top of the sidewall. However, it is just a design choice of shape with no patentable significance as explained above.

Regarding claim 19, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew, wherein the bottom portion (11a) includes a substantially flat lower surface (flat lower surface beneath flat upper surface of 11a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A) and Flowerdew (U.S. 7211986), as applied above in claim 1, and further in view of Farahani (U.S. 2011/0062916).

Regarding claim 10, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew. The combination does not explicitly teach wherein the sidewall is substantially circular. 
Farahani teaches the sidewall (side wall of 724, Fig. 8) is substantially circular. It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 2, 3, 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A) and Flowerdew (U.S. 7211986), as applied above in claims 1 and 14, and further in view of Antoci (U.S. 2011/0258251).

Regarding claim 2, Myoung teaches in Fig. 1, the wireless charging station (100, abstract, line 1) according to claim 1, in view of Flowerdew. Myoung does not teach wherein the power supply includes a rechargeable battery configured to supply power to the wireless power transmitter. 
Antoci teaches wherein the power supply (power supply of 1310, Fig. 13; [0100], lines 3-9) includes a rechargeable battery (battery of 1310, Fig. 13; [0100], lines 3-9) configured to supply power ([0100], lines 3-9) to the wireless power transmitter (1310, Fig. 13; including a wireless power transmitter for wireless charging another device; [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supply includes a rechargeable battery of Antoci’s power distribution into Myoung’s wireless charging, in view of Flowerdew’s wireless charging, in order to provide a backup power supply.

Regarding claim 3, Myoung teaches in Fig. 1, the wireless charging station according to claim 2, in view of Flowerdew, and further in view of Antoci. Myoung does not teach 
Antoci teaches a power cord (power cord coupled to 1320, Fig. 13; [0100], lines 3-9) connectable to the rechargeable battery (battery of 1310, Fig. 13; [0100], lines 3-9) to supply power ([0100], lines 3-9) thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power cord connectable to the rechargeable battery of Antoci’s power distribution into Myoung’s wireless charging, in view of Flowerdew’s wireless charging, in order provide a backup power source and to access the external power source.

Regarding claim 5, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew. Myoung does not teach additionally comprising at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply. 
Antoci teaches at least one USB port (docking interface 1335, Fig. 13, including USB interface per [0103]) disposed on an exterior of the charging base (1310, Fig. 13) and operatively connected ([0103]) to the power supply (external power source connected to power cord coupled to 1320 to provide power to 1310 and to charge battery of 1310, Fig. 13; [0100], lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply of Antoci’s power distribution into 

Regarding claim 6, Myoung teaches in Fig. 1, the wireless charging station according to claim 5, in view of Flowerdew, and further in view of Antoci, wherein the at least one USB port (docking interface 1335, Fig. 13, including USB interface per [0103]; Antoci) is disposed on an exterior of the bottom portion (docking interface 1335 of 1310, Fig. 13, including USB interface per [0103]; Antoci).

Regarding claim 15, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew. Myoung does not teach wherein the power supply includes a rechargeable battery.
Antoci teaches wherein the power supply (power supply of 1310, Fig. 13; [0100], lines 3-9) includes a rechargeable battery (battery of 1310, Fig. 13; [0100], lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supply includes a rechargeable battery of Antoci’s power distribution into Myoung’s wireless charging, in view of Flowerdew’s in order to provide a backup power supply.

Regarding claim 16, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew. Myoung does not teach additionally comprising at least one USB port disposed on an exterior of the bottom portion of the body and operatively connected to the power supply. 
.
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A) and Flowerdew (U.S. Patent 7211986), as applied above in claims 1 and 14, and further in view of Zhang (U.S. 2013/0157488).

Regarding claim 7, Myoung teaches in Fig. 1, the wireless charging station according to claim 1, in view of Flowerdew. Myoung does not explicitly teach the sidewall height of at least 25 millimeters.
Zhang teaches a sidewall height of at least 25 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1 is at least 2.5cm; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall height of at least 25 millimeters of Zhang’s charger into Myoung’s wireless charging, in 

Regarding claim 8, Myoung teaches in Fig. 1, the wireless charging station according to claim 7, in view of Flowerdew, and further in view of Zhang. Myoung does not explicitly teach wherein the height of the sidewall is in the range of 25 to 45 millimeters. 
Zhang teaches the height of the sidewall is in the range of 25 to 45 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1, is in the approximate range of 2.5cm to 4.5cm as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the range of 25 to 45 millimeters in height is met, Fig. 4 or 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height of the sidewall is in the range of 25 to 45 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charging, in order to properly secure the charging device in place. 

Regarding claim 17, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 14, in view of Flowerdew. The combination does not teach wherein the sidewall has a height of at least 25 millimeters. 
Zhang teaches a sidewall height of at least 25 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1 is at least 2.5cm; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met). It would have been obvious to one of ordinary skill in the art 

Regarding claim 18, Myoung teaches in Fig. 1, the portable wireless charging station according to claim 17, in view of Flowerdew. The combination does not teach wherein the height of the sidewall is in the range of 25 to 45 millimeters. 
Zhang teaches the height of the sidewall is in the range of 25 to 45 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 1, is in the approximate range of 2.5cm to 4.5cm as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the range of 25 to 45 millimeters height is met, Fig. 4 or 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height of the sidewall is in the range of 25 to 45 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Flowerdew’s wireless charging, in order to properly secure the charging device in place. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 20090098239A), in view of Flowerdew (U.S. 7211986), further in view of Zhang (U.S. 2013/0157488).

Regarding claim 21, Myoung teaches in Fig. 1, a portable wireless charging station (100, abstract, line 1) comprising:
a unitary body (10) including a bottom portion (11a) and a sidewall (11b) extending upwardly from the bottom portion (11a) at a periphery of the bottom portion (11a) to a height (height of 11b), the bottom portion (11a) having a flat lower surface (flat lower surface beneath flat upper surface of 11a) configured to contact a flat supporting surface (flat supporting surface where the flat lower surface of 11a contacts, e.g. a table surface) and a flat upper surface (flat upper surface of 11a) configured to support electronic devices (30); 
a wireless power transmitter (abstract, lines 4-6, 12-14) including a planar coil (abstract, lines 4-6, 12-14) disposed within the bottom portion (11a); and
a power supply (abstract, lines 12-13) connected to the wireless power transmitter (abstract, lines 4-6, 12-14) and configured to supply power (abstract, lines 12-13) thereto;
wherein the wireless power transmitter (abstract, lines 4-6, 12-14) is configured to transmit a wireless charging field upwardly (abstract, lines 3-4, 13) from the bottom portion (11a).
Myoung does not teach a bowl-shaped body having an inverted frusto-conical shape; the sidewall having a cross section with an arched-shape protruding to an inner side of the bowl-shaped body over an entire length of the sidewall from the bottom portion to a top of the sidewall; and the power supply including a power cord connectable to a power source. 

Flowerdew does not clearly teach (protruding …) over an entire length of the sidewall from the bottom portion to a top of the sidewall. However, it is just a design choice of shape with no patentable significance as explained above.

Zhang teaches a sidewall height of at least 25 millimeters (height of 140 or 138, Fig. 2 that holds 12, Fig. 2 is at least 2.5cm, as shown; 12 is a cell phone [0014] then the real size of 12, 140 or 138 must be greater than the size shown in Fig. 1 and 2, the at least 25 millimeter height is met). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall height of at least 25 millimeters of Zhang’s charger into Myoung’s wireless charging, in view of Myoung’s, in order to properly secure the charging device in place.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 14, 2021